Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Final Office action in response to communications received on 07/20/2022. Claims 1, 2, 3, 6, 14, 21, 26, and 28-30 have been amended. Claims 7-13 and 15-20 have been canceled. Claims 1-6, 14, and 21-33 are currently pending and have been addressed below.

Response to Amendment	
Regarding the 112(a) rejections, Applicant has amended claims 1, 14 and 28, however they do not overcome 112(a). Examiner has updated the 112(a) rejections below.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 14, and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “the skillset database including a knowledge graph storing multiple additional secondary user profiles with respective associated skill inputs”, claim 14 recites “the skillset database further including a knowledge graph storing multiple secondary user profiles as well as their associated skill inputs”, claim 26 recites “the skillset database further including a knowledge graph storing multiple secondary user profiles as well as their associated skill inputs”, claim 28 recites “the skillset database further including a knowledge graph storing multiple secondary user profiles as well as their associated skill inputs”. However, this is not included in the specification as originally filed. Applicants specification does not include a “knowledge graph”, let alone “the skillset database including a knowledge graph storing multiple additional secondary user profiles with respective associated skill inputs”. With respect to Applicants specification Figure 6, Applicants specification recites in para 0020, “FIG. 6 shows a scatter diagram of several user profiles and their associated primary skills in a database”, not a knowledge graph.
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). 	 An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163 I (A)).	Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6 are directed to a system (i.e. a machine). Claims 14 and 21-27 are directed to a non-transitory computer readable storage media (i.e. an article of manufacture). Claims 28-33 are directed to a method (i.e. a process). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-6, 14, and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claims recite: optimizing content recommendations related to training and managing of workers in a professional organization, receiving a skill input descriptive of one or more professional skills held by a first worker, wherein the one or more professional skills include a primary skill that is central to a first worker's job; associating the skill input with a first user profile for the first worker; storing the skill input as associated with the first user profile in a skillset, the skillset including a knowledge graph storing multiple additional secondary user profiles with respective associated skill inputs; applying a similar skills model by: calculating a first neighbor value that is a total quantity of secondary user profiles in the skillset that have the same primary skill as the first user profile; calculating a first neighbor recommending value for each secondary skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill; and calculating a first recommendation score for each secondary skill, wherein the first recommendation score is a ratio of the neighbor recommending value for the respective skill to the first neighbor value; Page 2 of 21Appin. No. 16/549,685 Amdt. Dated July 20, 2022 Reply to Office Action of May 11, 2022determining whether the first recommendation score for each secondary skill exceeds a first predetermined threshold and is thereby a recommended skill;first recommendation score for a skill exceeds a first predetermined threshold and determining that the first user profile does not include the recommended skill, generating a similar skills model recommendation that includes the recommended skill; and automatically providing to register for a training opportunity corresponding to the recommended skill.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under all the groupings of abstract ideas:
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss training and managing of workers in a professional organization and recommending skills, which is a certain method of organizing human activity. 
Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claims recite: “a first neighbor valuefirst recommendation score for each secondary skill exceeds a first predetermined threshold”.)
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use (such as recitation of artificial intelligence, see MPEP 2106.05(h)). In particular, the claims only recite the additional elements – An artificial intelligence driven skill guidance recommendation engine, computing devices, a processor, a skillset database, a user interface, a link, and a non-transitory computer readable storage media. These computer elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining skill information from a system which amounts to mere data gathering, see MPEP 2106.05(g)). The limitations generally link the abstract idea to a particular technological environment or field of use (such as recitation of artificial intelligence and computing, see MPEP 2106.05(h)).	Dependent claims 2-6, 21-27 and 29-33 add additional limitations, for example: (claim 2) applying an emerging skills model by: calculating, by the skill guidance recommendation engine, a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as emerging as the first user profile; calculating, by the skill guidance recommendation engine,  a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as emerging, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; calculating, by the skill guidance recommendation engine, a second recommendation score for each skill marked as emerging, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value; determining whether the second recommendation score for each skill marked as emerging exceeds a second predetermined threshold; andPage 3 of 21Appin. No. 16/549,685 Amdt. Dated July 20, 2022Reply to Office Action of May 11, 2022 in response to the second recommendation score for a skill exceeding a second predetermined threshold, including the respective skill in an emerging skills model recommendation, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claims.
Step 2B: 	
With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See at least Applicants specification Figure 1 and para 0031 details “The three components 102, 104, 106 are integrated into one single electronic platform by computing device 108. Broadly, computing device 108 may include one or more processors 110 and also a skillset database 112 that stores information about the workers and their associated professional skills. More detail about skillset database 112 is discussed below. Computing device is generally configured to perform the various computing process steps as described herein.” 	With respect to the artificial intelligence driven system, these limitations are also described in Applicants own specification as conventional elements. See at least Applicants specification para 0028 and Figure 1, details “First, FIG. 1 shows an overview diagram of a system 100 (or artificial intelligence driven system for training and managing workers in a professional organization 100)” and further see Applicants specification para 0051, details “The above several calculations, regressions, and analysis steps in process 200 and process 300 may be done by computing device 108 - and may be referred to as a type of machine learning or artificial intelligence data processing. Most broadly, computing device 108 includes an artificial intelligence based system 100 that evaluates the large set of data in skillset database”. Artificial intelligence is recited at a high-level of generality. These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity in particular fields, receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).	Furthermore, dependent claims 2-6, 21-27 and 29-33 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 2) applying an emerging skills model by: calculating, by the skill guidance recommendation engine, a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as emerging as the first user profile; calculating, by the skill guidance recommendation engine,  a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as emerging, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; calculating, by the skill guidance recommendation engine, a second recommendation score for each skill marked as emerging, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value; determining whether the second recommendation score for each skill marked as emerging exceeds a second predetermined threshold; andPage 3 of 21Appin. No. 16/549,685 Amdt. Dated July 20, 2022Reply to Office Action of May 11, 2022 in response to the second recommendation score for a skill exceeding a second predetermined threshold, including the respective skill in an emerging skills model recommendation. These limitations merely provide further transmitting, analyzing, receiving and associating skills of workers which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. (US 2017/0221165 A1), hereinafter “Sawant”, in view of Bauer et al. (US 10,643,140 B2), hereinafter “Bauer”, in view of Sahni et al. (US 2020/0160252 A1), hereinafter “Sahni”.

Regarding Claim 1, Sawant teaches An … driven skill guidance recommendation engine system for optimizing content recommendations related to training and managing of workers in a professional organization, the system comprising at least one computing device, the computing device including a processor; and wherein the computing device is configured to perform the steps of: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);
receiving a skill input descriptive of a-one or more professional skills held by a first worker, wherein the one or more professional skills include a primary skill that is central to a first worker's job; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills; Sawant, Figure 10, teaches primary skills and secondary skills. Further, Sawant, Figure 4, teaches core skills and mandatory skills.);
associating the skill input with a first user profile for the first worker; (Sawant, Figure 3. Sawant, Abstract, discloses multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile.)
storing the skill input as associated with the first user profile in a skillset database, the skillset database including storing multiple additional secondary user profiles with respective associated skill inputs; (Sawant, para 0028, discloses work profiles; para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);
calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);
determining whether the first recommendation score for each secondary skill exceeds a first predetermined threshold and is thereby a recommended skill; determining whether the first user profile includes the recommended skill; (Sawant, para 0071, teaches predetermined thresholds for scores of skills; for example, above 90%, above 75%, above 50%, and above 40%; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, para 0005, teaches employee lacks some of the needed skills for a job; Sawant 0016 and Figure 11, teaches FIG. 11 is a user’s multi-skill profile. Examiner notes it would be obvious if a user/employee lacks a needed skill in their employee profile to recommend a skill.);
in response to determining that the first recommendation score for a skill exceeds a first predetermined threshold and determining that the first user profile does not include the recommended skill, generating, by the skill guidance recommendation engine, a similar skills model recommendation that includes the recommended skill; and (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development; further Sawant, para 0035, teaches skills training may be recommended to each of the participants based on their multi-skill role and skill assessments).
automatically providing, via a user interface, at least one link to register for a training opportunity corresponding to the recommended skill (Sawant, para 0047, 0049, and 0090, teaches links and the GUI may be utilized to register participants in a multi-skilling program).
Yet, Sawant does not appear to explicitly teach “artificial intelligence”, “a knowledge graph”, “applying a similar skills model”, “knowledge graph”.	In the same field of endeavor, Bauer teaches artificial intelligence, a knowledge graph, applying a similar skills model, knowledge graph (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference).
Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with artificial intelligence, a knowledge graph, applying a similar skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach “a first neighbor valueand; a first recommendation score for each secondary skill, wherein the first recommendation score is a ratio of the neighbor recommending value for the respective skill to the firs neighbor value”.	In the same field of endeavor, Sahni teaches a first neighbor value(Sahni, Abstract, teaches a multi-dimensional human resource allocation with one or more employee skill set data sources and processes and aggregates both initial/static and dynamic skill set data is known. Machine learning algorithms are used to analyze skills with respect to the skill set and requirements. Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile; Figure 9A, teaches KNN algorithm and distance method; Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm is a well-known algorithm where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors.); 	a first neighbor recommending value for each secondary skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill; (Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile. Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which would be the “neighbor recommending value”. Examiner note: ““neighbor value” and “neighbor recommending value” are simply labels for the data and add little, if anything, to the claimed act or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability));	a first recommendation score for each secondary skill, wherein the first recommendation score is a ratio of the neighbor recommending value for the respective skill to the neighbor value; (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation;
Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method (Examiner notes is the ratio of the neighbor recommending value for the respective skill to the neighbor value)).
Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a first neighbor valueas taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012). The Sawant invention, now incorporating the Bauer and Sahni invention, has all the limitations of claim 1.

Regarding Claim 2, Sawant, now incorporating Bauer and Sahni, teaches the system of claim 1, wherein the computing device is configured to perform the steps of: 
calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042); 
determining whether the second recommendation score for each skill marked as … exceeds a second predetermined threshold; and in response to the second recommendation score for a skill exceeding a second predetermined threshold, including the respective skill in an … skills model recommendation (Sawant, para 0071, teaches predetermined thresholds for scores of skills; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).
Yet, Sawant does not appear to explicitly teach “applying an emerging skills model”.	In the same field of endeavor, Bauer teaches applying an emerging skills model, (See at least Bauer, Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference; Bauer, Col 9, lines 5-7, teaches emerging skills).
Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with applying an emerging skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill marked as … as the first user profile; 
a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; a second recommendation score for each skill marked as …, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value;”	In the same field of endeavor, Sahni teaches a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill marked as … as the first user profile; (Sahni, Abstract, teaches a multi-dimensional human resource allocation with one or more employee skill set data sources and processes and aggregates both initial/static and dynamic skill set data is known. Machine learning algorithms are used to analyze skills with respect to the skill set and requirements. Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile; Figure 9A, teaches KNN algorithm and distance method; Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm is where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors.);
a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; (Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile. Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K would be the “first neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which would be the “neighbor recommending value”.)
a second recommendation score for each skill marked as …, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value; (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method (Examiner notes is the ratio of the neighbor recommending value for the respective skill to the neighbor value)).
Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill marked as … as the first user profile; a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; a second recommendation score for each skill marked as …, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012).
Regarding Claim 3, Sawant, now incorporating Bauer and Sahni, teaches the system of claim 2, wherein the computing device is further configured to perform the steps of: 	calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042); 	determining whether the co-occurrence value for each skill exceeds a third predetermined threshold; and in response to the co-occurrence value for a skill exceeding a third predetermined threshold, including the respective skill in a proximity skills model recommendation (Sawant, para 0071, teaches predetermined thresholds for scores of skills; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).	Yet, Sawant does not appear to explicitly teach “applying a proximity skills model”.	In the same field of endeavor, Bauer teaches applying a proximity skills model (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference).	Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with applying a proximity skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach “a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills”	In the same field of endeavor, Sahni teaches a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method. Further, Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Further, Bauer, also teaches ratios in analyzing skills, see at least Bauer, Figure 1).	Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012).
Regarding Claim 4, Sawant, now incorporating Bauer and Sahni, teaches the system of claim 3, wherein the skills common across two or more of the similar skills model recommendation, the emerging skills model recommendation, and the proximity skills model recommendation are included in a recommended skills output, and further comprising displaying the recommended skills output to a user (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, teaches extracts information by using machine learning models; Bauer, Col 9, lines 5-7, teaches emerging skills. Sawant, para 0035, teaches one or more skills may be recommended to employees/users. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).
Regarding Claim 5, Sawant, now incorporating Bauer and Sahni, teaches the system of claim 4, wherein the step of displaying a recommended skills output to a user includes displaying the first neighbor value, the first neighbor recommending value, and the first recommendation score (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. Sahni, Figure 9A, teaches KNN algorithm, which include the neighbor value, the neighbor recommending value and the recommendation score (element 905) as discussed above.)
Regarding Claim 14, Sawant teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a computing device, cause the processor to: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Sawant, Figure 1);	receive a skill input descriptive of one or more professional skills held by a first worker, wherein the one or more professional skills include a primary skill that is central to a first worker's job; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills; Sawant, Figure 10, teaches primary skills and secondary skills. Further, Sawant, Figure 4, teaches core skills and mandatory skills.);	generate a first user profile for the first worker, and associate the skill input with the first user profile; (Sawant, Figure 3. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile. Sawant, para 0073, discloses graphical representations may be generated and displayed to users for communicating participants' multi-skilling information. For example, multi-skilling records and statistics, participants' multi-skill proficiency status, may be generated and displayed. Web applications may generate multi-skilling displays.)	store the first user profile in a skillset database, the skillset database further including a … storing multiple secondary user profiles as well as their associated skill inputs; (Sawant, para 0028, discloses work profiles; para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);	generate a recommended skills output by comparing the first user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile, the recommended skills output being descriptive of one or more skills not already associated with the user profile, (Sawant, para 0071, teaches predetermined thresholds for scores of skills; for example, above 90%, above 75%, above 50%, and above 40%; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, para 0005, teaches employee lacks some of the needed skills for a job; Sawant 0016 and Figure 11, teaches FIG. 11 is a user’s multi-skill profile. Examiner notes it would be obvious if a user/employee lacks a needed skill in their employee profile to recommend a skill.);	wherein the step of generating a recommended skills output includes: 	calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	determining whether the first recommendation score for each secondary skill exceeds a first predetermined threshold and is thereby a recommended skill; determining whether the first user profile includes the recommended skill; (Sawant, para 0071, teaches predetermined thresholds for scores of skills; for example, above 90%, above 75%, above 50%, and above 40%; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, para 0005, teaches employee lacks some of the needed skills for a job; Sawant 0016 and Figure 11, teaches FIG. 11 is a user’s multi-skill profile. Examiner notes it would be obvious if a user/employee lacks a needed skill in their employee profile to recommend a skill.);	in response to determining that the first recommendation score for a skill exceeds a first predetermined threshold and determining that the first user profile does not include the recommended skill,  generating, by the skill guidance recommendation engine, a similar skills model recommendation that includes the recommended skill; and (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development; further Sawant, para 0035, teaches skills training may be recommended to each of the participants based on their multi-skill role and skill assessments);	automatically providing, via a user interface, at least one link to register for a training opportunity corresponding to the recommended skill (Sawant, para 0047, 0049, and 0090, teaches links and the GUI may be utilized to register participants in a multi-skilling program);	Yet, Sawant does not appear to explicitly teach “knowledge graph”, “applying a similar skills model”.	In the same field of endeavor, Bauer teaches knowledge graph, applying a similar skills model (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference).	Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with knowledge graph, applying a similar skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach “a first neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the first user profile; a first neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill; and a first recommendation score for secondary each skill, wherein the first recommendation score is a ratio of the first neighbor recommending value for the respective skill to the first neighbor value”.	In the same field of endeavor, Sahni teaches a first neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the first user profile; (Sahni, Abstract, teaches a multi-dimensional human resource allocation with one or more employee skill set data sources and processes and aggregates both initial/static and dynamic skill set data is known. Machine learning algorithms are used to analyze skills with respect to the skill set and requirements. Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile; Figure 9A, teaches KNN algorithm and distance method; Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm is a well-known algorithm where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors.); 	a first neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill; (Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile. Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification or any other classification algorithms/methods. Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K is the “neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which would be the “neighbor recommending value”. Examiner note: ““neighbor value” and “neighbor recommending value” are simply labels for the data and add little, if anything, to the claimed act or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.);	a first recommendation score for each skill, wherein the first recommendation score is a ratio of the first neighbor recommending value for the respective skill to the first neighbor value (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method (Examiner notes is the ratio of the neighbor recommending value for the respective skill to the neighbor value)).	Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a first neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the first user profile; a first neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill; a first recommendation score for each skill, wherein the first recommendation score is a ratio of the first neighbor recommending value for the respective skill to the first neighbor value as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012). The Sawant invention, now incorporating the Bauer and Sahni invention, has all the limitations of claim 14.
Regarding Claim 21, Sawant, now incorporating Bauer and Sahni, teaches the non-transitory computer readable storage media of claim 14, wherein the step of generating the recommended skills output includes: calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	determining whether the second recommendation score for each skill marked as … exceeds a second predetermined threshold; and in response to the second recommendation score for a skill exceeding a second predetermined threshold, including the respective skill in an … skills model recommendation (Sawant, para 0071, teaches predetermined thresholds for scores of skills; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).	Yet, Sawant does not appear to explicitly teach “applying an emerging skills model”.	In the same field of endeavor, Bauer teaches applying an emerging skills model (See at least Bauer, Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference; Bauer, Col 9, lines 5-7, teaches emerging skills).	Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with applying an emerging skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as … as the first user profile; a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; a second recommendation score for each skill marked as emerging, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value”.	In the same field of endeavor, Sahni teaches a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as … as the first user profile (Sahni, Abstract, teaches a multi-dimensional human resource allocation with one or more employee skill set data sources and processes and aggregates both initial/static and dynamic skill set data is known. Machine learning algorithms are used to analyze skills with respect to the skill set and requirements. Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile; Figure 9A, teaches KNN algorithm and distance method; Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm is where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors.);	a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; (Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile. Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K would be the “first neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which would be the “neighbor recommending value”.)	a second recommendation score for each skill marked as emerging, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value; (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method (Examiner notes is the ratio of the neighbor recommending value for the respective skill to the neighbor value)).	Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as … as the first user profile; a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; a second recommendation score for each skill marked as emerging, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012).
Regarding Claim 22, Sawant, now incorporating Bauer and Sahni, teaches the non-transitory computer readable storage media of claim 21, wherein the step of generating the recommended skills output includes: 	calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	determining whether the co-occurrence value for each skill exceeds a third predetermined threshold; and in response to the co-occurrence value for a skill exceeding a third predetermined threshold, including the respective skill in a proximity skills model recommendation (Sawant, para 0071, teaches predetermined thresholds for scores of skills; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.)	Yet, Sawant does not appear to explicitly teach “applying a proximity skills model”.	In the same field of endeavor, Bauer teaches applying a proximity skills model (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference).	Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with applying a proximity skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach “a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills”	In the same field of endeavor, Sahni teaches a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method. Further, Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Further, Bauer, also teaches ratios in analyzing skills, see at least Bauer, Figure 1).	Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012).
Regarding Claim 23, Sawant, now incorporating Bauer and Sahni, teaches the non-transitory computer readable storage media of claim 22, wherein the skills common across two or more of the similar skills model recommendation, the emerging skills model recommendation, and the proximity skills model recommendation are included in the recommended skills output (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, teaches extracts information by using machine learning models; Bauer, Col 9, lines 5-7, teaches emerging skills. Sawant, para 0035, teaches one or more skills may be recommended to employees/users. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).
Regarding Claim 24, Sawant, now incorporating Bauer and Sahni, teaches the non-transitory computer readable storage media of claim 14, wherein the step of displaying the recommended skills output to a user includes displaying the first neighbor value, the first neighbor recommending value, and the first recommendation score (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. Sahni, Figure 9A, teaches KNN algorithm, which include the neighbor value, the neighbor recommending value and the recommendation score (element 905) as discussed above.)
Regarding Claim 25, Sawant, now incorporating Bauer and Sahni, teaches the non-transitory computer readable storage media of claim 21, wherein the step of displaying the recommended skills output to a user includes displaying the second neighbor value, the second neighbor recommending value, and the second recommendation score (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. Sahni, Figure 9A, teaches KNN algorithm, which include the neighbor value, the neighbor recommending value and the recommendation score (element 905) as discussed above.)
Regarding Claim 26, Sawant, now incorporating Bauer and Sahni, teaches the non-transitory computer readable storage media of claim 14, wherein the instructions further cause the processor to:  receive a skill input descriptive of one or more professional skills held by a second worker, wherein the one or more professional skills include a primary skill that is central to a second worker's job; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills; Sawant, Figure 10, teaches primary skills and secondary skills. Further, Sawant, Figure 4, teaches core skills and mandatory skills.);	generate a second user profile for the second worker, and associate the skill input with the second user profile; (Sawant, Figure 3. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile. Sawant, para 0073, discloses graphical representations may be generated and displayed to users for communicating participants' multi-skilling information. For example, multi-skilling records and statistics, participants' multi-skill proficiency status, may be generated and displayed. Web applications may generate multi-skilling displays.)	store the second user profile in a skillset database, the skillset database further including a … storing multiple secondary user profiles as well as their associated skill inputs; (Sawant, para 0028, discloses work profiles; para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);	generate a recommended skills output by comparing the second user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile, the recommended skills output being descriptive of one or more skills not already associated with the user profile, wherein the generating a recommended skills output includes: (Sawant, para 0071, teaches predetermined thresholds for scores of skills; for example, above 90%, above 75%, above 50%, and above 40%; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, para 0005, teaches employee lacks some of the needed skills for a job; Sawant 0016 and Figure 11, teaches FIG. 11 is a user’s multi-skill profile. Examiner notes it would be obvious if a user/employee lacks a needed skill in their employee profile to recommend a skill.);
calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	determining whether the second recommendation score for each skill exceeds a first predetermined threshold; and in response to the second recommendation score for a skill exceeding a first predetermined threshold, including the respective skill in a similar skills model recommendation; and display the recommended skills output to a user (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development; further Sawant, para 0035, teaches skills training may be recommended to each of the participants based on their multi-skill role and skill assessments).	Yet, Sawant does not appear to explicitly teach “artificial intelligence”, “knowledge graph”, “applying a similar skills model”.	In the same field of endeavor, Bauer teaches artificial intelligence, a knowledge graph, applying a similar skills model (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference).		Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with artificial intelligence, a knowledge graph, applying a similar skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach “a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the second user profile; a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the second user profile, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; a second recommendation score for each skill, wherein the second recommendation score is a ratio of the second neighbor recommending value for the respective skill to the second neighbor value”.	In the same field of endeavor, Sahni teaches a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill as the second user profile (Sahni, Abstract, teaches a multi-dimensional human resource allocation with one or more employee skill set data sources and processes and aggregates both initial/static and dynamic skill set data is known. Machine learning algorithms are used to analyze skills with respect to the skill set and requirements. Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile; Figure 9A, teaches KNN algorithm and distance method; Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm is a well-known algorithm where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors.); 	a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the second user profile, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill (Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile. Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which would be the “neighbor recommending value”. Examiner note: ““neighbor value” and “neighbor recommending value” are simply labels for the data and add little, if anything, to the claimed act or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.)	a second recommendation score for each skill, wherein the second recommendation score is a ratio of the second neighbor recommending value for the respective skill to the second neighbor value (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method (Examiner notes is the ratio of the neighbor recommending value for the respective skill to the neighbor value)).	Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the second user profile; a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the second user profile, wherein the second neighbor recommending value is a total quantity of secondary user profiles having each such skill; a second recommendation score for each skill, wherein the second recommendation score is a ratio of the second neighbor recommending value for the respective skill to the second neighbor value as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012).
Regarding Claim 27, Sawant, now incorporating Bauer and Sahni, teaches the non-transitory computer readable storage media of claim 26, wherein the step of displaying the recommended skills output to a user includes displaying the second neighbor value, the second neighbor recommending value, and the second recommendation score (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. Sahni, Figure 9A, teaches KNN algorithm, which include the neighbor value, the neighbor recommending value and the recommendation score (element 905) as discussed above.)
Regarding Claim 28, Sawant teaches A method of using an … driven skill guidance recommendation engine to optimize content recommendations related to training and managing workers in a professional organization, the method comprising: (Sawant, Abstract, discloses A comprehensive multi-skilling framework system tailored for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	receiving a skill input descriptive of one or more professional skills held by a first worker, wherein the one or more professional skills include a primary skill that is central to a first worker's job; (Sawant, para 0050, discloses may receive data that defines a plurality of technology specific multi-skill roles, a plurality of multi-skill role and/or technology specific skills; Sawant, Figure 10, teaches primary skills and secondary skills. Further, Sawant, Figure 4, teaches core skills and mandatory skills.); 	generating a first user profile for the first worker, and associate the skill input with the first user profile; (Sawant, Figure 3. Sawant, para 0016, discloses FIG. 11 is an illustration of an exemplary user interactive GUI screen for display of a participant's multi-skill profile. Sawant, para 0073, discloses graphical representations may be generated and displayed to users for communicating participants' multi-skilling information. For example, multi-skilling records and statistics, participants' multi-skill proficiency status, may be generated and displayed. Web applications may generate multi-skilling displays.)	storing the first user profile in a skillset database, the skillset database further including a … storing multiple secondary user profiles as well as their associated skill inputs; (Sawant, para 0028, discloses work profiles; para 0043-0045, discloses one or more databases including storing skills, multi-skill roles);	generating a recommended skills output by comparing the first user profile with the secondary user profiles in the skillset database that have the same primary skill as the user profile, the recommended skills output being descriptive of one or more skills not already associated with the user profile, wherein generating a recommended skills output includes: (Sawant, para 0071, teaches predetermined thresholds for scores of skills; for example, above 90%, above 75%, above 50%, and above 40%; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, para 0005, teaches employee lacks some of the needed skills for a job; Sawant 0016 and Figure 11, teaches FIG. 11 is a user’s multi-skill profile. Examiner notes it would be obvious if a user/employee lacks a needed skill in their employee profile to recommend a skill.);	calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	determining whether the first recommendation score for each skill exceeds a first predetermined threshold and is thereby a recommended skill; determining whether the first user profile includes the recommended skill; (Sawant, para 0071, teaches predetermined thresholds for scores of skills; for example, above 90%, above 75%, above 50%, and above 40%; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, para 0005, teaches employee lacks some of the needed skills for a job; Sawant 0016 and Figure 11, teaches FIG. 11 is a user’s multi-skill profile. Examiner notes it would be obvious if a user/employee lacks a needed skill in their employee profile to recommend a skill.);	in response to determining that the first recommendation score for a skill exceeds a first predetermined threshold and determining that the first user profile does not include the recommended skill, generating, by the skill guidance recommendation engine, a similar skills model recommendation that includes the recommended skill; and  (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development; further Sawant, para 0035, teaches skills training may be recommended to each of the participants based on their multi-skill role and skill assessments);	automatically providing, via a user interface, at least one link to register for a training opportunity corresponding to the recommended skill (Sawant, para 0047, 0049, and 0090, teaches links and the GUI may be utilized to register participants in a multi-skilling program).	Yet, Sawant does not appear to explicitly teach “artificial intelligence”, “knowledge graph”, “applying a similar skills model”.	In the same field of endeavor, Bauer teaches artificial intelligence, a knowledge graph, applying a similar skills model (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference).		Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with artificial intelligence, a knowledge graph, applying a similar skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach “a first neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the first user profile; a first neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill;	a first recommendation score for each skill, wherein the first recommendation score is a ratio of the first neighbor recommending value for the respective skill to the first neighbor value”.	In the same field of endeavor, Sahni teaches a first neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the first user profile (Sahni, Abstract, teaches a multi-dimensional human resource allocation with one or more employee skill set data sources and processes and aggregates both initial/static and dynamic skill set data is known. Machine learning algorithms are used to analyze skills with respect to the skill set and requirements. Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile; Figure 9A, teaches KNN algorithm and distance method; Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm is a well-known algorithm where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors.); 	a first neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill (Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile. Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which would be the “neighbor recommending value”. Examiner note: ““neighbor value” and “neighbor recommending value” are simply labels for the data and add little, if anything, to the claimed act or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.)	a first recommendation score for each skill, wherein the first recommendation score is a ratio of the first neighbor recommending value for the respective skill to the first neighbor value (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method (Examiner notes is the ratio of the neighbor recommending value for the respective skill to the neighbor value)).	Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a first neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same skill as the first user profile; a first neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same skill as the first user profile, wherein the first neighbor recommending value is a total quantity of secondary user profiles having each such skill; a first recommendation score for each skill, wherein the first recommendation score is a ratio of the first neighbor recommending value for the respective skill to the first neighbor value as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012). The Sawant invention, now incorporating the Bauer and Sahni invention, has all the limitations of claim 28.
Regarding Claim 29, Sawant, now incorporating Bauer and Sahni, teaches the method of claim 28, wherein the step of generating the recommended skills output includes: 
calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	determining whether the second recommendation score for each skill marked as … exceeds a second predetermined threshold; and in response to the second recommendation score for a skill exceeding a second predetermined threshold, including the respective skill in an … skills model recommendation (Sawant, para 0071, teaches predetermined thresholds for scores of skills; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).	Yet, Sawant does not appear to explicitly teach “applying an emerging skills model”.	In the same field of endeavor, Bauer teaches applying an emerging skills model (See at least Bauer, Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference; Bauer, Col 9, lines 5-7, teaches emerging skills).	Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with applying an emerging skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as … the first user profile; a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a quantity of secondary user profiles having each such skill; a second recommendation score for each skill marked as …, wherein the second recommendation score is a ratio of the second neighbor recommending value for the respective skill to the second neighbor value”.	In the same field of endeavor, Sahni teaches a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as … as the first user profile; (Sahni, Abstract, teaches a multi-dimensional human resource allocation with one or more employee skill set data sources and processes and aggregates both initial/static and dynamic skill set data is known. Machine learning algorithms are used to analyze skills with respect to the skill set and requirements. Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile; Figure 9A, teaches KNN algorithm and distance method; Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm is where K is the total of the nearest neighbors; K would be the “neighbor value” as K is the total quantity of the nearest neighbors.);
a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a quantity of secondary user profiles having each such skill; (Sahni, Figure 1, discloses KNN and database; Figure 4A, teaches employee skill profile. Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K would be the “first neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which would be the “neighbor recommending value”.)
a second recommendation score for each skill marked as …, wherein the second recommendation score is a ratio of the second neighbor recommending value for the respective skill to the second neighbor value; (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method (Examiner notes is the ratio of the neighbor recommending value for the respective skill to the neighbor value)).
Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a second neighbor value that is a total quantity of secondary user profiles in the skillset database that have the same primary skill marked as … the first user profile; a second neighbor recommending value for each skill held by one or more secondary user profiles in the skillset database that have the same primary skill as the first user profile that is marked as …, wherein the second neighbor recommending value is a quantity of secondary user profiles having each such skill; a second recommendation score for each skill marked as …, wherein the second recommendation score is a ratio of the neighbor recommending value for the respective skill to the second neighbor value as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012).
Regarding Claim 30, Sawant, now incorporating Bauer and Sahni, teaches the method of claim 29, wherein the step of generating the recommended skills output includes: 	calculating, by a skill guidance recommendation engine, (Sawant, para 0035, discloses through the multi-skilling framework, skills training may be recommended to each of the participants based on their multi-skill role and skill assessments. Sawant, Figure 1. Sawant, para 0042);	determining whether the co-occurrence value for each skill exceeds a third predetermined threshold; in response to the co-occurrence value for a skill exceeding a third predetermined threshold, including the respective skill in a proximity skills model recommendation (Sawant, para 0071, teaches predetermined thresholds for scores of skills; Sawant, para 0035, teaches skills may be recommended. Examiner notes it would be obvious to recommend skills exceeds a predetermined threshold. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).	Yet, Sawant does not appear to explicitly teach “applying a proximity skills model”.	In the same field of endeavor, Bauer teaches applying a proximity skills model (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, extracts information by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data; Bauer, Col 10, lines 58-65, discloses skills knowledge graph; Bauer, Col 10, lines 66-67 and Col 11, line 1, discloses the skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference).	Since both Sawant and Bauer teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with applying a proximity skills model as taught by Bauer with the benefit to capture and understand the individual specialties of persons associated with an enterprise in order to achieve successful human capital management and operation (Bauer, Col 1, lines 19-28).	While Sawant teaches primary skills in user profiles and analyzing skills of users, Sawant does not appear to explicitly teach “a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills”	In the same field of endeavor, Sahni teaches a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills (Sahni, Abstract, teaches machine learning algorithms to analyze employee skills and recommendation; Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm and distance method. Further, Sahni, para 0160, discloses the aggregated employee skill set data for each employee and the new requirements and skill set data are skill matched using one or more machine learning algorithms such as, but not limited to, K nearest Neighbor (KNN) classification and weighted or non-weighted Euclidian Distance methods, or any other classification algorithms/methods. Further, Bauer, also teaches ratios in analyzing skills, see at least Bauer, Figure 1).	Since both Sawant and Sahni teach analyzing skills of workers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sawant with a co-occurrence value including a ratio of the number of secondary user profiles in the skillset database that include both of the primary and secondary skills to the number of secondary user profiles in the skillset database that includes only a first one of the primary and secondary skills as taught by Sahni with the motivation to obtain holistic employee skill set data including both initial/employee declared skill set data and dynamic aggregated “on the job” acquired employee skill set data to effectively, efficiently, and objectively assign the most qualified employees to specific projects and tasks (Sahni, para 0011-0012).
Regarding Claim 31, Sawant, now incorporating Bauer and Sahni, teaches the method of claim 30, wherein the skills common across two or more of the similar skills model recommendation, the emerging skills model recommendation, and the proximity skills model recommendation are included in the recommended skills output (See at least Bauer, Fig 1, teaches skills, proximity and skill similarity; Col 3, lines 60-64, teaches extracts information by using machine learning models; Bauer, Col 9, lines 5-7, teaches emerging skills. Sawant, para 0035, teaches one or more skills may be recommended to employees/users. Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. For example, recommendations for career or skills development.).
Regarding Claim 32, Sawant, now incorporating Bauer and Sahni, teaches the method of claim 28, wherein the step of displaying the recommended skills output to a user includes displaying the first neighbor value, the first neighbor recommending value, and the first recommendation score (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. Sahni, Figure 9A, teaches KNN algorithm, which include the neighbor value, the neighbor recommending value and the recommendation score (element 905) as discussed above.)
Regarding Claim 33, Sawant, now incorporating Bauer and Sahni, teaches the method of claim 29, wherein the step of displaying the recommended skills output to a user includes displaying the second neighbor value, the second neighbor recommending value, and the second recommendation score (Sawant, claim 9, para 0047, 0073, discloses one or more reports and graphical representations may be generated and displayed to users for communicating participants' multi-skilling system information. Sahni, Figure 9A, teaches KNN algorithm, which include the neighbor value, the neighbor recommending value and the recommendation score (element 905) as discussed above.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant, in view of Bauer and Sahni, and further in view of Perreault et al. (US 2011/0055100 A1), hereinafter “Perreault”.
Regarding Claim 6, Sawant, now incorporating Bauer and Sahni, teaches further comprising automatically providing, via a user interface, multiple links to register for training opportunities corresponding to the recommended skill, (Sawant, para 0047, 0049, and 0090, teaches links and the GUI may be utilized to register participants in a multi-skilling program).	Yet, Sawant, Bauer and Sahni do not appear to explicitly teach “wherein the multiple links are based on filtering options to narrow displayed output based on criteria corresponding to training meta-data”	In the same field of endeavor, Perreault teaches wherein the multiple links are based on filtering options to narrow displayed output based on criteria corresponding to training meta-data (Perreault, Figures 21, 41, 43, 46, 47, para 0100-0101, teaches the user interface includes a “Schedule Learning Menu” area that includes a plurality of user selectable hyperlinks for displaying learning course information; a user selectable list of courses assigned to the user are displayed in a display area of the user interface. In one embodiment, for each course included, the list includes a hyperlink indicating the title of the course, a course sponsor name, a format of the course, an indication as to whether the course is entitled to any credits, and an expiration date for the course.)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sawant, Bauer and Sahni with wherein the multiple links are based on filtering options to narrow displayed output based on criteria corresponding to training meta-data as taught by Perreault with the motivation to deliver professional services-related education in conjunction with providing professional resource and reference materials and tools (Perreault, para 0002). The Sawant, Bauer and Sahni invention, now incorporating the Perreault invention, has all the limitations of claim 6.
Response to Arguments
Applicants arguments filed on 07/20/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive.	With respect to Applicants remarks on a particular improvement in Step 2a, prong two, Examiner has reviewed Applicants claims and specification, and has found the computing elements are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See at least Applicants Spec, Figure 1 and para 0028 and 0031. The specification spells out different generic equipment and parameters that might be applied using the steps such conventional processing would entail.	Examiner fails to see how the generic recitations of basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and mathematical concepts, and is not integrated into a practical application.	With respect to Applicants remarks (remarks page 21), that “the combination of features recited in claim 1 amount to significantly more”, Examiner respectfully disagrees. 	Again, with respect to the computing environment, these limitations are described in Applicant’s own specification as generic elements. While the claims recite a computing environment, this merely establishes an environment of use which as outlined by the MPEP 2106.05(h) the Field of Use and Technological Environment does not amount to significantly more than the exception itself.	Further, each limitation of the claimed invention has been considered alone and in combination above, and no limitation was identified that amounts to an unconventional, technology-based solution, that amounts to significantly more than the exception itself. Therefore, the Examiner has not been persuaded and the 101 rejections have been maintained.
	 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been fully considered but are found unpersuasive. Examiner has updated the rejections in light of the most recent claim amendments with teachings of the Sawant and Perreault references.	As an initial matter, with respect to the colored reproduction of Figure 6, Examiner respectfully notes the figure is black and white. 	With respect to Applicants remarks on Sahni, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Sawant, Bauer, and Sahni teaches the limitations of the claims as described in detail above.	With respect to the KNN algorithm, Examiner notes a KNN algorithm, where K is the total of the nearest neighbors; K is the “neighbor value” as K is the total quantity of the nearest neighbors, using the distance is the total quantity of secondary neighbors having the same skill as the first, which is the “neighbor recommending value”. Sahni, Figure 1, discloses KNN; Figure 9A, teaches KNN algorithm and distance method; element 905, teaches skill as a ratio based from KNN algorithm. Examiner notes is the ratio (score) of the neighbor recommending value for the respective skill to the neighbor value.	With respect to “a first neighbor value”, “a first neighbor recommending value” and “a first recommendation score”, these are simply labels for the data and add little, if anything, to the claimed act or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. 	With respect to Applicants remarks (remarks page 18) “Sahni does not discuss using data points to show relationships/connections between users and skills. In fact, it seems Sahni's data points are only skills and not other attributes.” Examiner respectfully disagrees as this is a general allegation. Sahni throughout discusses relationships, see at least para 0186, Figure 11, and para 0404, discloses “relationship between the sets or groups can have various ratios or correlation”.	With respect to Applicants remarks (remarks page 18) “IBMs website describes KNN as focusing on the distance between data points, and provides details regarding how these distances may be calculated. KNN is typically a machine learning classifier that calculates the distance between data points to classify close together data points in the same class. The "first neighbor value", "first neighbor recommending value", and "first recommendation score" recited in the independent claims are not dependent on the distance between data points. Rather, these features of the independent claims focus on the specific connections between users and skills. These features are not related to classification of data points based on how close the data points are to other data points. And the data points analyzed using KNN are not connected to one another by arrows.”	Examiner respectfully finds these arguments unpersuasive. As an initial matter, Examiner notes nearest neighbor calculations are a common and known calculation for a recommendation system. Further, with respect to “claims are not dependent on the distance between data points”, Examiner does not find this persuasive, as the claims recite “neighbor”, neighbor is based on closeness, distance and/or proximity. Further, with respect to Applicants remarks (remarks page 19) “Sahni does not disclose comparing a score to a threshold”, Examiner respectfully notes Sawant is relied on for teaching thresholds, not Sahni. See above rejection.	With respect to Applicants remarks (remarks page 19) “Additionally, the applied references do not disclose an emerging skills model, as recited in claims 2, 21, and 29 or a proximity skills model, as recited in claims 3, 22, and 30. Furthermore, the applied references do not disclose including the skills common across two or more of the similar skills model recommendation, the emerging skills model recommendation, and the proximity skills model recommendation in the recommended skills output, as recited in claims 4, 23, and 31.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Doti et al. US 2020/0242714 A1 – discussing Skill ratings associated with one or more of the skills may be identified for a user account. A recommendation profile for the user account may be determined based on the designated skill ratings and a skill graph indicating dependency relationships between the skills. The recommendation profile may identify one or more training modules to be completed in association with the user account. A recommendation message including one or more recommendations selected from the recommendation profile
Varshney, Kush R. “Predicting and Recommending Skills in the Social Enterprise”, Business Analytics and Mathematical Sciences, IBM Thomas Research Center, 2013, https://krvarshney.github.io/pubs/VarshneyWMFB_icwsmw2013.pdf - discussing the need for accurate skills assessments of employees in large, global, client-facing, enterprises and shortcomings of existing systems for obtaining and managing expertise. Discussing emerging and new skills.
Reddick et al. US 2020/0342777 A1 – discussing techniques are described by which learner skill can be estimated over time, even in the presence of large data sets. A rating system can be used in which a learner's submission of a course assessment can be interpreted.
Swanson et al. US 2014/0278833 A1 – discussing para 0010, provide training stakeholders with efficient, data-driven training recommendations that quickly and efficiently suggest training content and environments that are best suited to meet the individual's needs and effectively achieve learning objectives…Para 0039, To develop its recommendations, the training guidance system employs multiple modeling techniques POMDP (ATM subsystem) and machine learning (RAPID subsystem) that identify optimal training paths/solutions given training requirements based on the trainee's profile of current skills, desired training outcomes, and the available training environments, devices, and content.
Corbett US 2019/0051199 A1 – discussing para 0039, the system 100 sends 450 to the user device 160 suggestions of skills, books, and/or knowledge to certify. Thereafter, the user device 160 receives 452 the suggestions… The system 100 may store information on tests, test questions, books, and skills, as well as information on the users and/or their answers and/or cumulative resumes, in some or all of the plurality of tests database 120, the plurality of skills database 122, and/or the plurality of resumes database.
Reinerman-Jones US 2013/0260357 A1 – discussing skill screening
Carlin US 10,552,764 B1 – discussing automated learning may receive training data from one or more students and, through the use of the training model and the learning model, output training recommendations for the one or more students
Treves et al. US 9,680,945 B1 – dynamic skill-based content recommendations
Skiba et al. US 2016/0100059 A1 – discussing Agents of a contact center are trained and assessed without the need for a separate testing and assessment task. Work items are provided to agents, who are non-primary agents with respect to a particular skill associated with an attribute of a work item. With the controlled routing of the non-primary work items to the non-primary agent, the agent is provided with a chance to practice their non-primary skills, with the intention of improving said skills
White et al. US 2012/0226529 A1 – discussing a request from the identified individual to access employee data in a resource computer system may be received. A determination may be made as to whether the identified individual is an employee of a plurality of employees of an entity. Upon determining the identified individual is an employee of the plurality of employees of the entity, updated identified individual entered proficiency level ratings data for a plurality of skills of the identified individual may be received. A notification to a manager of the updated identified individual entered proficiency level ratings data may be generated. For each updated identified individual entered proficiency level ratings data for the plurality of skills of the identified individual, manager entered validation data may be received. Para 0055, discloses in response to completion of training and/or reaching a threshold score, one or more skills and/or proficiency level ratings for the employee may be modified.
Nashner US 5,980,429 – discussing training and monitoring 
Agusta US 6,584,192 B1 – discussing skill-based tasks for employees
Lacy et al. US 6,524,109 B1 – discussing an improved skill set assessment system and method is disclosed for allowing a user to assess the user's proficiency at performing a predetermined set of skills related to the user's employment position.
Sheehan US 6,144,838 – discussing a method for diagnostic assessment and proficiency scaling of test results is provided.
Donnelly et al. US 6,049,776 - A Resource Management System (RMS) including an RMS server having an RMS database containing files storing information on employees, employee skills, employee schedules and projects
Jansen US 2020/0065767 A1 – discussing workers experience. Figure 18, discussing workers skillset compared to groups (ratio).
Jayaram et al. US 2014/0129631 A1 – discussing ranking skills and skill endorsements.  Para 0026, discloses briefly, to suggest a skill, the data in the potential endorser's member profile may be compared with statistical probability data calculated from other member's profiles to generate a recommendation for that member. So, for example, if members with particular attributes (such as employment, education, other skills) A and B also frequently possess skill C. then it is likely that a member with attributes A and B who does not list skill C on their profile will have skill C. The system may calculate a probability matrix for each individual attribute which calculates, given a member's particular attribute values for that attribute, the probability that the member has a skill of interest.
Kurjanowicz et al. US 2017/0103663 A1 – discussing a skill training system. Figure 7 recommended training …Figure 13, discussing benchmarks (thresholds) for skills.
Wong et al. US 2017/0091813 A1 – discussing a prospect score for a prospect member based on a prospect member skillset, computing a prospect score for the prospect member using the first model and the prospect member skillset, and providing the at least one of a classification value and a prospect score for use in evaluating the prospect member.
McGregor et al. US 10,515,331 B1 –discussing evaluating skills … Figure 8, skill value; skill point value, etc.
Wright et al. US 8,589,215 B2 – discussing work skillset generation and metric values for skills.
Branca US 2009/0112704 A1 – discussing efficient allocation of skills of workers.
Fliess et al. US 7,519,539 B1 – discussing skills in an enterprise management system
Puram et al. US 6,289,340 B1 - compare and rank candidates, adjusted skills scores are used which are limited by the priority of the skill
Degeratu et al. US 2008/0313000 A1 – discussing facilitating skill gap analysis 
Yan et al. (US 2021/0027233) – discussing skill validation
WO 2020/003325 A1 – discussing Disclosed is an automated method and system for skill management wherein a skill gap is identified for a selected user given his role. The said skill gap is identified based on a comparison of a user profile corresponding to the selected user and the success profile for the role associated with the selected user. The disclosed method and systems leverage a skill ontology to identify emerging and critical skills for a given role in an industry vertical. Based on the identified skill gap, a dynamic content repository comprising of one or more training content material is generated and delivered to the user wherein the one or more training content material of the dynamic content repository is selected based on semantic relevance to the identified skill gap. Further, a learning outcome of the training is quantified for each of the user.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  
/SANGEETA BAHL/Primary Examiner, Art Unit 3629